DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 6/6/2019 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 9/5/2019  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (2015/0351623 A1) in view of Kondo (2010/0252294 A1).

Watanabe et al fail to disclose a generally triangular shaped body.

It would have been obvious to one of ordinary skill in the art at the time invention was made to modify Watanabe et al a device with a triangular shaped body as taught by Kondo for the purpose of being easier to use to grasp and enhancing the operability or usability of the device (Kondo, paragraph 0009,-0010)
Regarding claim 9, Watanabe et al wherein the display screen is removable (display unit 14 is capable of being removed at least destructively; figure 2).  
Regarding claim 11, Watanabe et al as modified by Kondo discloses the device claim 1, Watanabe et al   failed to discloses wherein the generally triangular shaped body includes a rounded triangular pyramid shaped body.  
Kondo discloses the generally triangular shaped body includes a rounded triangular pyramid shaped body (i.e., battery case 24 having generally triangular cross-section configuration with curved arcuate surfaces in the shape of pyramid; figure 2; paragraph 0027-0028).
It would have been obvious to one of ordinary skill in the art at the time invention was made to modify Watanabe et al a device with a triangular shaped body as taught by Kondo for the purpose of being easier to use to grasp and enhancing the operability or usability of the device (Kondo, paragraph 0009,-0010).

Kondo discloses the generally triangular shaped body spans between one fourth and one half of an overall length of the device.  
It would have been obvious to one of ordinary skill in the art at the time invention was made to modify Watanabe et al a device with a triangular shaped body as taught by Kondo for the purpose of being easier to use to grasp and enhancing the operability or usability of the device (Kondo, figures 1-2. paragraph 0009,-0010).
Regarding claim 13, Watanabe et al discloses further comprising a fin or finger grip region along a back side of the device, the back side of the device opposite from the display screen (figures 3A-3B, where operation the back side of the device is capable of being gripped by fingers opposite display united defending a finger grip region). 
Regarding claim 15, Watanabe et al discloses wherein the computing device is configured to orient the image such that a top of the image is oriented towards the second side when the second side is generally oriented upwards and the top of the image is oriented towards the third side when the third side is generally oriented upwards (control unit 13 (computing device) receives information from the attitude sensor 222and controls the display unit (14 to display an image of the eye such that the image of the eye is rotated in clockwise or counterclockwise direction based on the eye distinguishing information and a resultant image displayed , I,e., capable of orienting the image based on whether the second or third side is oriented generally upwards ; abstract paragraph 0037,0104,).  
10 is  rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (2015/0351623 A1) in view of Kondo (2010/0252294 A1) further in view of Mauldin,JR.et al (2018/0125449 A1).
Regarding claim 10, Watanabe et al  as modified by Kondo discloses the device of claim 1, Watanabe et al   failed to discloses  wherein the display screen is configured to tilt between zero and thirty degrees, the tilt moving an edge of the display screen away from or in towards a plane of the first side.  
Mauldin, JR.et al discloses wherein the display screen is configured to tilt between zero and thirty degrees, the tilt moving an edge of the display screen away from or in towards a plane of the first side (display 112 is configured to rotate (tilt) between zero and thirty degrees; the rotation (tilt) moving an edge of the display 112 away from a plane of handgrip region 120(first side, figure 2A-2C, paragraphs 0035, 0058).
It would have been obvious to one of ordinary skill in the art at the time invention was made to modify Watanabe et al a device with a tilting mechanism as taught by Mauldin, JR.et al for the purpose of being able to rotate the display to adapt to the users position or to show the results to another user.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (2015/0351623 A1) in view of Kondo (2010/0252294 A1) further in view of  Su et al (2015/0366447 A1).
Regarding claim 14, Watanabe et al  as modified by Kondo discloses the device of claim 13, Watanabe et al  failed to discloses  further comprising one or more buttons on the back side of the device proximate the fin or finger grip region for controlling operation of the device.  

. It would have been obvious to one of ordinary skill in the art at the time invention was made to modify the system of Watanabe et al a with  a control button as taught by Su et al  for the purpose of being able to tightly grab the imaging apparatus and control the apparatus using one hand(paragraph 0097).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (2015/0351623 A1) in view of Wood et al (2017/0239012 A1).
Regarding claim 20, Watanabe et al  discloses (100) (figure 1),   comprising : a multi-sided body with at least first, second, and third sides (holding unit 21 with a front side, left side and third side) and  the display screen generally parallel with the first side (the front side being parallel display unit 14, figure 2), and the device configured such that either of the second side and the third side may be oriented generally upwards during operation (the left (second ) and right (third ) sides of holding unit 21 (body ) are capable of being oriented generally upward during operation for example if a patient lying on their sides with the eyepiece oriented along the length of the patient body ;figure 3A-3B,9A-9D),   a sensor configured to detect whether the second or the third side is oriented generally upwards (attitude sensor 222 is disposed inside main unit 20 and detects the orientation of the vertical axes A of main unit 20; and so is capable of detecting whether the left (second) or right (third) side holding unit (body) is oriented generally upward; figures 3A-3B, 9A-9D; paragraphs (0036),(0048),(0096); and a 
 Watanabe et al fail to disclose a panel region extending away from the multi-sided body and perpendicular with a plane of a base of the multi-sided body and a display screen disposed on an inside face of the panel region and parallel with the first side.
Wood et al discloses, a panel region extending away from the multi-sided body and perpendicular with a plane of a base of the multi-sided body and a display screen disposed on an inside face of the panel region and parallel with the first side.
It would have been obvious to one of ordinary skill in the art at the time invention was made to modify Watanabe et al a device with a panel region extending away from the multi-sided body and perpendicular with a plane of a base of the multi-sided body and a display screen disposed on an inside face of the panel region and parallel with the first side for the purpose of different display device as taught by Wood et al  (paragraph 0113).

Allowable Subject Matter
4.    Claims 16-20 are allowed.

6.   Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  , further comprising a panel region proximate the display screen and projecting away from the generally triangular shaped body and  the panel region is generally contiguous with the first side of the generally triangular shaped body and further comprising thumb pad spanning between the generally triangular shaped body and the panel region, the .  
Conclusion
7.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/21/2021